DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 28 Feb 2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections of 30 Sep 2021 have been withdrawn in view of the amended drawing. 
Applicant’s arguments, see pg. 8, filed 28 Feb 2022, with respect to the objection to the specification, specifically the abstract, have been fully considered and are persuasive. The objection to the specification of 30 Sep 2021 has been withdrawn in view of the amended abstract. 
Applicant’s arguments, see pg. 8, filed 28 Feb 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 30 Sep 2021 have been withdrawn in view of the claim amendments. 
Applicant’s arguments, see pg. 8, filed 28 Feb 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered, but they are not persuasive in part. 
Regarding claims 6 and 17, the Applicant argues, see pg. 8, that “the indefiniteness rejections for claims 6-8, 10, and 12-19 have been overcome in view of the amendments”. However, the Examiner respectfully disagrees. Claims 6 and 17 still recites “simultaneously intravascularly imaging the subject …” without specifying what is being simultaneously done with “intravascularly imaging”. See the 35 U.S.C. 112(b) rejections below.
The 35 U.S.C. 112(b) rejections to claims 7-8, 10, 12 and 19 have been withdrawn in view of the amended claims.
Applicant’s arguments, see pg. 9, filed 28 Feb 2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive.
The Applicant argues, see pg. 9, that “the pending claims provide a specific, structured graphical user interface that can be used in providing an improved display of multi-modal data for analyzing features of a patient’s blood vessel … Trading Techs. Int’l, Inc. v. CQG, Inc.” However, the Examiner respectfully disagrees. Claims 1-5, 7-16, and 18-19 do not explicitly recite “providing an improved display …”, or a practical application of performing the functional limitations, as the Applicant argues. Furthermore, the claims do not explicitly recite any graphical user interface that Trading Techs. Int’l, Inc. v. CQG, Inc. is not applicable to the claims 1-5, 7-16, and 18-19. 
While the courts have deemed specific, structured graphical user interface to be patent eligible, the instant claims are not yet directed towards a sufficiently specific, structured graphical user interface. Rather, the claims provide “image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images” which can be performed by hand and paper, e.g. sorting papers in a stack, and falls into the mental process category. Applicant may provide more specificity to the registration process and/or display features in order to overcome this rejection.
Applicant’s arguments, see pg. 9-10, filed 28 Feb 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. 
Regarding claims 1 and 12, the Applicant argues, see pg. 10, that “Uehara does not disclose such a feature (the identified one or more image frames from the first set of subject images interlaced between a plurality of images from the second set of subject images”. However, the Examiner respectfully disagrees. Uehara discloses at least in Fig. 4 and [0075] interlacing the second X-ray image data (composite display) between the first X-ray image data (non-composite display). See the 35 U.S.C. 103 rejections below.  

Drawings
The drawings were received on 28 Feb 2022.  These drawings are acceptable.

Status of Claims
Claims 1-19 are currently examination. Claim 20 has been cancelled since the Non-Final Office Action of 30 Sep 2021.

Claim Objections
Claims 9-11 and 18-19 are objected to because of the following informality:  
“interlaced with” should read “interlaced between”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “simultaneously intravascularly imaging the subject during the first time period using an intravascular probe having one or more opaque markers”. It is unclear what is being simultaneously done with “intravascularly imaging the subject using an intravascular probe”. Claims 7-8 inherit the deficiencies by the nature of their dependency on claim 6. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “intravascularly imaging the subject during the first period using an intravascular probe having one or more opaque markers”.
Claim 17 recites the limitation “wherein the one or more processors are further operable to simultaneously intravascularly imaging the subject using an intravascular probe having one or more opaque markers during the first time period”. It is unclear what is being simultaneously done with “intravascularly imaging the subject using an intravascular probe”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the one or more processors is further operable to intravascularly imaging the subject using an intravascular probe having one or more opaque markers during the first time period”.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1: Statutory Category: YES – The claim recites steps of displaying images and is therefore directed towards a method.
Step 2A, Prong 1, Judicial Exception: YES - Claim 1 recites correlating subsets of the first set of subject images with subsets of the first set of time-varying data; correlating the first set of time-varying data with the second set of time-varying data; identifying one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data; and providing for display the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images. 
These limitations, as drafted, are a process that under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the one or more processor,” nothing in the claim element precludes each step from practically being performed in the mind. For example, but for the “by the one or more processor” language, “correlating” in the context of this claim encompasses the user manually correlating subsets of the first set of subject images with subsets of the first set of time-varying data and correlating the first set of time-varying data with the second set of time-varying data. Similarly, the limitation of identifying one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Additionally, but for the “by the one or more processors" language, “providing” in the context of this claim encompasses the user manually providing for display identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - This judicial exception recited in claim 1 is not integrated into a practical application. In particular, the claim recites the additional element of using one or more processors to perform correlating, identifying, and providing for display. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of correlating, identifying, and providing for display) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, the claim recites additional limitations of acquiring a first set of subject images captured during a first time period and a first set of time-varying data that corresponds to a heart cycle of the subject during the first time period; and acquiring a second set of subject images captured during a second time period and a second set of time-varying data that corresponds to the heart cycle of the subject acquired during the second time period.  However, the limitations of acquiring sets of subject images and time-varying data are cited at a high-level of generality (i.e., as a general means of gathering sets of subject images and time-varying data for use in correlating, identifying, and providing for display) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B, Inventive Concept: No - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform correlating, identifying, and providing for display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the additional elements of acquiring sets of subject images and time-varying data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, claim 1 is not patent eligible.
Claims 2-5 and 9-11 inherit the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 1 discussed above), and additionally recite:
wherein the fluoroscopic images are live images of the subject and the second set of time-varying data is live heart cycle data for the subject (claims 2-3);
wherein the fluoroscopic images are live images of the subject and the second set of time-varying data is live heart cycle data for the subject (claim 3);
wherein the first set of time-varying data and the second set of time-varying data include aortic (AO) pressure values (claim 4);
wherein the first set of time-varying data and the second set of time-varying data include ECG values (claim 5);
wherein providing for display the identified one or more image frames from the first set of subject images interlaced with a plurality of image frames from the second set of subject images comprises replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images (claims 9-10);
wherein the one or more image frames from the second set of subject images and the one or more image frames from the first set of subject images are each captured during a corresponding portion of the heart cycle (claim 10); and
wherein providing for display the identified one or more image frames from the first set of subject images interlaced with a plurality of image frames from the second set of subject images comprises inserting the identified one or more image frames from the first set of subject images between image frames from the second set of subject images (claim 11).
However, these additional limitations do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception. Therefore, claims 2-5 and 9-11 are not patent eligible.
Claim 7 inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 1 discussed above), and additionally recites co-registering the intravascular image frames and the first set of subject images.
The limitation of co-registering the intravascular image frames and the first set of subject images is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 7 is not patent eligible.  
Claim 8 inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 1 discussed above), and additionally recites displaying one or more intravascular image frames or a subset of the one or more intravascular image frames corresponding ton one or more live angiography frames.
The limitation of displaying one or more intravascular image frames corresponding to one or more live angiography frames is cited at a high-level of generality (i.e., as a general means of displaying an image) and amounts to an insignificant extra-solution activity.
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 8 is not patent eligible.  
Claim 12 recites correlating subsets of the first set of subject images with subsets of the first set of time-varying data; correlating the first set of time-varying data with the second set of time-varying data; identifying one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data; and providing for display the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images. 
Step 1: Statutory Category: YES – Claim 12 recites “a system for displaying sets of mages” and is therefore a device.
Step 2A, Prong 1, Judicial Exception: YES - These limitations, as drafted, are a computer-implemented process that under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the one or more processor being operable to,” nothing in the claim element precludes each step from practically being performed in the mind. For example, but for the “the one or more processor being operable to” language, “correlating” in the context of this claim encompasses the user manually correlating subsets of the first set of subject images with subsets of the first set of time-varying data and correlating the first set of time-varying data with the second set of time-varying data. Similarly, the limitation of identifying one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Additionally, but for the “the one or more processor being operable to" language, “providing” in the context of this claim encompasses the user manually providing for display identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - This judicial exception recited in claim 12 is not integrated into a practical application. In particular, the claim recites the additional element of one or more processors being operable to correlate, identify, and provide for display. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of correlating, identifying, and providing for display) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, the claim recites additional limitations of a memory for storing image data and time-varying data that corresponds to a heart cycle of a subject and one or more processors in communication with the memory. The memory and the processor are recited at a high-level of generality (i.e., as a general means of data storage and communicating with the data storage, respectively) and are well known and conventional.  Furthermore, the claim recites additional limitations of acquiring a first set of subject images captured during a first time period and a first set of time-varying data that corresponds to a heart cycle of the subject during the first time period; and acquiring a second set of subject images captured during a second time period and a second set of time-varying data that corresponds to the heart cycle of the subject acquired during the second time period.  However, the limitations of acquiring sets of subject images and time-varying data are cited at a high-level of generality (i.e., as a general means of gathering sets of subject images and time-varying data for use in correlating, identifying, and providing for display) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B, Inventive Concept: No - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform correlating, identifying, and providing for display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the additional elements of a memory and one or more processors in communication with the memory are well known and conventional, and the additional elements of acquiring sets of subject images and time-varying data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, claim 12 is not patent eligible.
Claims 13-16 and 18-19 inherit the deficiencies of claim 12, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 12 discussed above), and additionally recite:
wherein the fluoroscopic images are live images of the subject and the second set of time-varying data is live heart cycle data for the subject (claims 13-14);
wherein the fluoroscopic images are live images of the subject and the second set of time-varying data is live heart cycle data for the subject (claim 14);
wherein the first set of time-varying data and the second set of time-varying data include aortic (AO) pressure values (claim 15);
wherein the first set of time-varying data and the second set of time-varying data include ECG values (claim 16);
wherein providing for display the identified one or more image frames from the first set of subject images interlaced with a plurality of image frames from the second set of subject images comprises replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images (claims 18-19); and
wherein the one or more image frames from the second set of subject images and the one or more image frames from the first set of subject images represent corresponding portions of the heart cycle (claim 19).
However, these additional limitations do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception. Therefore, claims 13-16 and 18-19 are not patent eligible.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 9-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (Korean Patent Pub No. KR20190118454A, a copy of machine translation provided with the Non-Final Office Action of 30 Sep 2021) - hereinafter referred to as Baek - in view of Uehara et al. (US Patent Pub No. 2014/0328462, provided by Applicant on IDS of 13 Aug 2020) - hereinafter referred to as Uehara.
Regarding claim 1, Baek discloses a method of displaying sets of images of a subject (at least Fig. 7) comprising:
acquiring, by one or more processors (controller 340), a first set of subject images captured during a first time period and a first set of time-varying data that corresponds to a heart cycle of the subject during the first time period (Fig. 4: 420 and 410; [0055]: image acquirer 320 captures angiography images 420 of the plurality of frames 1 to 11 under the control of the controller; [0059]: acquire and store a plurality of viewpoint information corresponding to the angiography images 420 of the plurality of frames 1 to 11, respectively);
acquiring, by the one or more processors (controller 340), a second set of subject images captured during a second time period (Fig. 6: Fluoroscopy; [0047]: take a real-time X-ray fluoroscopy image; [0027]: singular expressions include plural expressions) and a second set of time-varying data that corresponds to the heart cycle of the subject acquired during the second time period (Fig. 6: ECG; [0050]: acquire an electrocardiogram signal when the real-time X-ray fluoroscopy image is captured);
correlating, by the one or more processors (controller 340), the first set of time-varying data with the second set of time-varying data ([0077]: compare current ECG signal included in the real-time view point information t2 and the ECG signal in one heartbeat period at the time when a plurality of angiography images are captured through a cross-correlation method);
identifying, by the one or more processors (controller 340), one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data (Fig. 7: image 425 and t2 of 610; [0079]-[0080]: specific frame of angiography images corresponding to the specific viewpoint information, which correspond to real time view point information, is acquired); and
providing for display, by the one or more processors (controller 340), the identified one or more image frames from the first set of subject images with an image frame from the second set of subject images ([0096]: the first X-ray fluoroscopy image 710 and the fifth frame that are temporally matched displayed on the third display unit).
	Baek does not disclose:
correlating, by the one or more processors, subsets of the first set of subject images with subsets of the first set of time-varying data; and
providing for display, by the one or more processors, the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images.
	Uehara, however, discloses:
correlating, by one or more processors (medical image processing apparatus 18 including image composition part 24), subsets of first set of subject images with subsets of first set of time-varying data (Fig. 2: S2; [0047]-[0048]: phase information of ECG signal added to first X-ray image data resulting in frames of first X-ray image data respectively corresponding to different plural cardiac time phases); and
providing for display, by the one or more processors (medical image processing apparatus 18 including image composition part 24), identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from second set of subject images (Fig. 4; [0075]: imaging the first X-ray image data in an imaging region including an ROI for a live display to display the first X-ray image data without composition and displaying the first X-ray image data combined with the second X-ray image data in the ROI for the live display can be alternately repeated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck’s method of displaying angiograms and fluoroscopic images to include Uehara’s method of correlating ECG data to angiograms and providing for display angiograms interlaced between fluoroscopic images. The motivation for the combination would have been to allow “A cardiac time phase, added to the X-ray image data, as incidental information can be indicated as a phase angle to a reference wave such as the R wave, or as a delay time from a reference wave such as the R wave” ([0033] of Uehara) and to “grasp a motion in the background of the ROI, a flow of a contrast agent in the background region, and so on” ([0081] of Uehara), respectively, as taught by Uehara. 
Regarding claim 12, Baek discloses a system for displaying sets of images of a subject (at least Fig. 7) comprising:
a memory (storage unit 310) for storing image data and time-varying data that corresponds to a heart cycle of a subject ([0034]-[0039]: store a plurality of angiography images and a plurality of viewpoint information indicating electrocardiogram signal at each of the time points at which the angiography images of the plurality of frames are acquired); and
one or more processors (controller 340) in communication with the memory so as to be able to acquire the image data and time-varying data (Fig. 3 and [0057]-[0064]: store the angiography image 420 of the plurality of frames and ECG signal in the storage unit), the one or more processors being operable to:
acquire a first set of subject images captured during a first time period (Fig. 4: 420; [0055]: image acquirer 320 captures angiography images 420 of the plurality of frames 1 to 11 under the control of the controller) and a first set of time-varying data that corresponds to a heart cycle of the subject during the first time period (Fig. 4: 410; [0059]: acquire and store a plurality of viewpoint information corresponding to the angiography images 420 of the plurality of frames 1 to 11, respectively);
acquire a second set of subject images captured during a second time period (Fig. 6: Fluoroscopy; [0047]: take a real-time X-ray fluoroscopy image; [0027]: singular expressions include plural expressions) and a second set of time-varying data that corresponds to the heart cycle of the subject acquired during the second time period (Fig. 6: ECG; [0050]: acquire an electrocardiogram signal when the real-time X-ray fluoroscopy image is captured);
correlate the first set of time-varying data with the second set of time-varying data ([0077]: compare current ECG signal included in the real-time view point information t2 and the ECG signal in one heartbeat period at the time when a plurality of angiography images are captured through a cross-correlation method);
identify one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data (Fig. 7: image 425 and t2 of 610; [0079]-[0080]: specific frame of angiography images corresponding to the specific viewpoint information, which correspond to real time view point information, is acquired); and
providing for display the identified one or more image frames from the first set of subject images with an image frame from the second set of subject images ([0096]: the first X-ray fluoroscopy image 710 and the fifth frame that are temporally matched displayed on the third display unit).
	Baek does not disclose:
correlating subsets of the first set of subject images with subsets of the first set of time-varying data; and
providing for display the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images.
	Uehara, however, discloses:
correlating, by one or more processors (medical image processing apparatus 18 including image composition part 24), subsets of first set of subject images with subsets of first set of time-varying data (Fig. 2: S2; [0047]-[0048]: phase information of ECG signal added to first X-ray image data resulting in frames of first X-ray image data respectively corresponding to different plural cardiac time phases); and
providing for display, by the one or more processors (medical image processing apparatus 18 including image composition part 24), identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from second set of subject images (Fig. 4; [0075]: imaging the first X-ray image data in an imaging region including an ROI for a live display to display the first X-ray image data without composition and displaying the first X-ray image data combined with the second X-ray image data in the ROI for the live display can be alternately repeated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck’s system of displaying angiograms and fluoroscopic images to include Uehara’s method of correlating ECG data to angiograms and providing for display angiograms interlaced between fluoroscopic images. The motivation for the combination would have been to allow “A cardiac time phase, added to the X-ray image data, as incidental information can be indicated as a phase angle to a reference wave such as the R wave, or as a delay time from a reference wave such as the R wave” ([0033] of Uehara) and to “grasp a motion in the background of the ROI, a flow of a contrast agent in the background region, and so on” ([0081] of Uehara), respectively, as taught by Uehara. 
Regarding claims 2-3 and 13-14, Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, as discussed above, and Baek further discloses:
the first set of subject images are angiographic images ([0055]: angiographic images 420) and the second set of subject images are fluoroscopic images (Fig. 6: Fluoroscopy; [0047]: take a real-time X-ray fluoroscopy image; [0027]: singular expressions include plural expressions) (claims 2-3 and 13-14); and
the fluoroscopic images are live images of the subject (Fig. 6: Fluoroscopy; [0047]: take a real-time X-ray fluoroscopy image; [0027]: singular expressions include plural expressions) and the second set of time-varying data is live heart cycle data for the subject (Fig. 6: ECG; [0050]-[0051]: acquire an electrocardiogram signal when the real-time X-ray fluoroscopy image is captured) (claims 3 and 14).
Regarding claims 5 and 16, Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, as discussed above, and Baek further discloses:
the first set of time-varying data and the second set of time-varying data include ECG values (Fig. 4: 410 and [0059]-[0060]: ECG signal; Fig. 6: 610 and [0050]: electrocardiogram signal when the real-time X-ray fluoroscopy image is captured).
Regarding claims 9-10 and 18-19, Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, and Baek further discloses:
one or more image frames from the second set of subject images and one or more image frames from the first set of subject images are each captured during a corresponding portion of the heart cycle (Fig. 7: t1 and t2; [0076]-[0078]: acquire specific viewpoint information t1 corresponding to real-time viewpoint information t2 of the X-ray fluoroscopy image among the plurality of viewpoint information corresponding to the plurality of angiographic images). 
Baek does not disclose:
providing for display the identified one or more image frames from the first set of subject images interlaced with a plurality of image frames from the second set of subject images comprises replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images (claims 9-10 and 18-19).
	Uehara, however, discloses:
replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images (Fig. 3C; [0053]: replace the part corresponding to the ROI for the live image, out of the first X-ray image data, with the second X-ray image data whose cardiac time phases are same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s method/system of displaying angiograms and fluoroscopic images to include Uehara’s method of replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images. The motivation for the combination would have been to allow “As a result, composite images, whose regions outside the ROI are the previously acquired first X-ray images and regions inside the ROI are the second X-ray images acquired in real time, are dynamically displayed as a moving image”, as taught by Uehara ([0054]).
Regarding claim 11, Baek in view of Uehara discloses all limitations of claim 1, as discussed above, and Baek does not disclose:
wherein providing for display the identified one or more image frames from the first set of subject images interlaced with a plurality of image frames from the second set of subject images comprises inserting the identified one or more image frames from the first set of subject images between image frames from the second set of subject images.
Uehara, however, discloses:
inserting identified one or more image frames from a first set of subject images between image frames from a second set of subject images (Fig. 4; [0075]: imaging the first X-ray image data in an imaging region including an ROI for a live display to display the first X-ray image data without composition and displaying the first X-ray image data combined with the second X-ray image data in the ROI for the live display can be alternately repeated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s method of displaying angiograms and fluoroscopic images to include Uehara’s method of inserting identified one or more image frames from a first set of subject images between image frames from a second set of subject images. The motivation for the combination would have been to “grasp a motion in the background of the ROI, a flow of a contrast agent in the background region, and so on”, as taught by Uehara ([0081]).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Uehara, as applied to claims 1 and 12, respectively, above, and further in view of Takahashi et al. (US Patent Pub No. 2019/0087955, provided by Applicant on IDS of 13 Aug 2020) - hereinafter referred to as Takahashi.
Regarding claims 4 and 15, Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, as discussed above, as discussed above, and Baek discloses:
the first set of time-varying data and the second set of time-varying data including ECG values (Fig. 4: 410 and [0059]-[0060]: ECG signal; Fig. 6: 610 and [0050]: electrocardiogram signal when the real-time X-ray fluoroscopy image is captured).
	Baek does not disclose:
the first set of time-varying data and the second set of time-varying data including aortic (AO) pressure values.
	Takahashi, however, discloses:
acquiring a first set of time-varying data and a second set of time-varying data including aortic pressure values ([0087]: measure aortic pressure measurement value for fractional flow rate (FFR); [0090]: angiography performed including measuring pressure (FFR); [0097]: X-ray fluoroscopy performed including measuring FFR value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s method/system of acquiring electrocardiogram (ECG) data during angiography and fluoroscopy to include Takahashi’s method of acquiring a first set of time-varying data and a second set of time-varying data including ECG and aortic pressure values. The motivation for the combination would have been to allow “the presence or absence of the vascular stenosis portion is determined based on evaluation of lowering of the blood flow rate due to the stenosis site”, as taught by Takahashi ([0075]).
Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Uehara, as applied to claims 1 and 12, respectively, above, and further in view of Dascal et al. (US Patent Pub No. 2014/0270436) - hereinafter referred to as Dascal.
Regarding claims 6-8 and 17,  Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, as discussed above, and Baek does not disclose:
intravascularly imaging the subject during the first time using an intravascular probe having one or more opaque markers, wherein intravascularly imaging the subject generates a set of intravascular image frames (claims 6-8 and 17); and
co-registering the set of intravascular image frames and the first set of subject images (claims 7-8); and
displaying one or more intravascular image frames or a subset of the one or more intravascular image frames corresponding to one or more live angiography frames (claim 8).
	Dascal, however, discloses:
intravascularly imaging a subject during a period ([0076]-[0077]: angiographic data was obtained while an OCT pullback was performed) using an intravascular probe having one or more opaque markers ([0075]: OCT probe include three radiopaque marker bands), wherein intravascularly imaging the subject generates a set of intravascular image frames (Fig. 15 and [0078]-[0079]: OCT image) (claims 6-8 and 17);
co-registering the intravascular image frames and a first set of subject images ([0070] and Fig. 15) (claims 7-8); and
displaying one or more intravascular image frames or a subset thereof corresponding to one or more live angiography frames (Fig. 3A and [0077]-[0079]: upper right panel shows angiography image data obtained while OCT pullback was performed and OCT image on upper left panel; Fig. 3B and [0083]) (claim 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s method/system of displaying angiograms to include Dascal’s method of intravascularly imaging a subject during a period of angiography using an intravascular probe having one or more opaque markers, wherein the intravascularly imaging the subject generates a set of intravascular image frames, co-registering the intravascular image frames and angiograms, and displaying one or more intravascular image frames corresponding to one or more live angiography frames. The motivation for the combination would have been to allow “Intravascular imaging technologies such as optical coherence tomography (OCT) and acoustic technologies such as intravascular ultrasound (IVUS) and others are also valuable tools that can be used in lieu of or in combination with fluoroscopy to obtain high-resolution data regarding the condition of the blood vessels for a given subject”, as taught by Dascal ([0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793        

/Angela M Hoffa/Primary Examiner, Art Unit 3799